Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to application 17/038823 filled on 09/30/2020.
Claims 1-13 are currently pending and have been examined. 

Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 7, and 12-13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macaluso (US 7783729 B1) in view of Cohen et al. (US 2006/0031094 A1)
Macaluso teaches:
In claim 1, a method for monitoring medical information using a portable medical device and a mobile device, comprising: 
establishing a communication link between the mobile device and a download server (Col. 11 lines 10-15 “when a user selects software via a user interface and in response to that selection a series of processes cause the software to be downloaded to a mobile device”); 
selecting, depending on the type of mobile device, a communication software package from a plurality of communication software packages accessible by the download server (Col. 5 1st Para. “The search server may receive information identifying software to be searched for, and the search server may search mobile device content providers for the desired software. If the search server finds the desired software, the search server may advantageously work in conjunction with the download-assistance tool to seamlessly install the software on the mobile device without user input on the mobile device”); 
downloading the selected communication software package to the mobile device over the link (Col. 5 1st Para.); 
installing the communication software package on the mobile device (Col. 5 1st Para.); 
wirelessly transferring medical data from the portable medical device to the mobile device using the installed communication software package (Col. 5 lines 10-12 wherein “The transfer tool may 10 transfer computer data residing on the first mobile device to the second mobile device.” i.e. data is transferred from one device to another device using the installed software package. Macaluso does not explicitly teach wherein the data is medical data however Cohen teaches in Para. 65 wherein medical data can be uploaded and transferred) ; and 
Macaluso further teaches:
uploading at least a portion of the medical data from the mobile device to a medical care server (Col. 5 lines 30-35 wherein “the inventory on the search server can be used to mirror the contents of a lost mobile device onto a replacement mobile device” i.e. data is uploaded to the server).
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the medical data of Cohen for the data of data of Macaluso.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2143(B).


As per claim 6, Macaluso in view of Cohen teaches the method of claim 1. Macaluso does not explicitly teach however Cohen teaches wherein the medical data is selected from a group consisting of: glucose level data; cholesterol level data; coagulation data; measuring time; and dose data for an insulin medication (Para. 86). The motivation to combine references is the same as seen in claim 1. 

As per claim 13, Macaluso in view of Cohen teaches the system of claim 1. Macaluso does not explicitly teach however Cohen teaches  system of claim 7, wherein each of the mobile device and the portable medical device includes an interface for wirelessly transferring the medical data, the interfaces being selected from a group consisting of an infra-red data transfer interface; a radio frequency data transfer interface; and a near field communication (NFC) interface (Para. 41). The motivation to combine reference is the as seem as seen in claim 1. 
Claims 7 and 12 recite substantially similar limitations as seen above and hence are rejected for similar rationale as noted above. 

Claim 2-5 and 8-11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macaluso (US 7783729 B1) in view of Cohen et al. (US 2006/0031094 A1) as applied to claim 1, 6-7, and 12-13 above, and further in view of Hamasaki, JR. et al. (US 2004/0215702 A1).

As per claim 2, Macaluso in view of Cohen teach the method of claim 1. Macaluso and Cohen do not teach however Hamasaki teaches the method of claim 1, further including transmitting a Short Message Service (SMS) message from the mobile device to a predetermined number corresponding to the download server (Para. 95 wherein an end user can be notified through a SMS message).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the downloading and transmitting of data/software as taught in Macaluso with the download of  medical data as taught in Cohen further with the SMS messages as taught in Hamasaki. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 3, Macaluso in view of Cohen teach the method of claim 1. Macaluso and Cohen do not teach however Hamasaki teaches method of claim 2, wherein transmitting the SMS message represents a request to begin a download process (Para. 95 wherein “The end user may also be directed to the menu to initiate downloading a firmware update.”). The motivation to combine references is the same as seen in claim 2. 

As per claim 4, Macaluso teaches the method of claim 3, further including receiving a response message from the download server in response to the SMS message, the response message including a link which, upon activation, automatically causes the mobile device to navigate to the download server to begin the download process (Col. 8 lines 1-5 wherein data can be downloaded by using download-assistance tool, i.e. link. See also Col. 7 lines 1-5 wherein extensions can be used to download information).

As per claim 5, Macaluso teaches method of claim 4, further including automatically transmitting information about the type of mobile device from the mobile device to the download server (Col. 17 lines 1-5 wherein “For example, the database may store information identifying a mobile device, such as a telephone number, and a list of computer data, such as applications, that should be mirrored to that mobile device”).

Claims 8-11 recite substantially similar limitations as seen above and hence are rejected for similar rationale as noted above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3626



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3626